Gilbert, J.
W. E. Beard and others filed a petition seeking to enjoin the board of education and superintendent of schools of Floyd County from consolidating designated school districts. An injunction was denied, and the exception is to that judgment. The evidence tended to show *228that a number of patrons of the schools presented to said board a petition which recited that “We, the undersigned citizens of said county, . . hereby petition your honorable body not to include the Central Grove School in the proposed consolidation with the Glenwood, Warren, and Riverside Schools. We feel that we will in a measure be injured by the proposed consolidation, as we are more or less isolated; our road conditions are very bad, and it would be impossible to get school bus service in the present condition of the roads, and there seems to be no relief in sight.” Other petitioners objected to the consolidation. Considering both petitions as making objections, more than one fourth of the patrons duly filed objections to the consolidation. Omitting the petition first above referred to on the ground, as contended, that it does not amount to an objection, less than one fourth of the patrons filed objections. The order of consolidation was passed by the board of education on April 6, 1926, and trustees for the consolidated school district were elected before the filing of either of the above-mentioned petitions of “objection.” Held:
No. 6003.
November 19, 1927.
M. B. Eubanks, for plaintiffs. Graham, Wright, for defendants.
1. A petition directed to the county school board, in which the signers use the language quoted from the first-mentioned petition, but do not expressly object to the consolidation, will not be construed as an objection but merely as an appeal to the discretion of the board.
2. Without considering the petition first alluded to, there was not a sufficient number of patrons filing objections to require the school board to order an election on the question of consolidation.
3. Under the evidence the court did not err in refusing a temporary injunction. Judgment affirmed.

All the Justices concur.